EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carl Evens on April 8, 2022.
The application has been amended as follows: 
Claim 7 should be changed to:
An apparatus for determining a gap in an ablated region of tissue, comprising: a probe adapted for insertion into contact with a heart in a body of a subject, the probe having a location sensor and an electrode on a distal portion of the probe; an ablation power generator; a processor linked to the location sensor, and arranged cooperatively with the ablation power generator for performing the steps of: ablating a plurality of sites in the heart, the plurality of sites having respective locations in a 3-dimensional coordinate system; projecting the locations of the plurality of sites onto a simulation plane; identifying a set of shortest 3-dimensional paths that correspond to 2-dimensional connections between pairs of the projected locations of the plurality of sites, the set of shortest 3-dimensional paths having respective lengths; and reporting a gap as a longest one of the set of shortest 3-dimensional paths; defining a source and a destination; projecting the source and the destination onto the simulation plane, wherein the projected locations of the plurality of sites lie between the projected source and the projected destination on the simulation plane; randomly generating 2-dimensional paths on the simulation plane extending from the projected source to the projected destination and having passages between two of the projected locations of the plurality of sites, the passages having respective sizes; and determining a minimum size of the passages for each of the 2-dimensional paths, wherein reporting the gap further comprises reporting the largest minimum size of the 2-dimensional paths.
Claim 8 is cancelled.
Claim 9 is changed to:
The apparatus according to claim 7, wherein the projected locations of the plurality of sites lie on an ellipse of best fit, wherein a portion of the projected locations of the plurality of sites lie outside the ellipse, further comprising enlarging the ellipse to include all of the projected locations of the plurality of sites.
Claim 10 is changed to:
The apparatus according to claim 7, wherein the processor is operative for performing the steps of: modeling a portion of the heart as a triangular mesh comprising mesh nodes and ablation points, respective ablation points having a nearest mesh node; from the mesh nodes preparing a grid graph having graph nodes that are connected by undirected edges; representing the ablation points on the grid graph as corresponding graph nodes of the nearest mesh node thereof; and using the corresponding graph nodes as the projected locations of the plurality of sites in the step of randomly generating 2-dimensional paths.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Lambert et al., (US 20160095653; hereinafter Lambert) and Lavi et al., (US 20160247279; hereinafter Lavi) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed January 5, 2022, it is the Examiner’s position that Lambert and Lavi fail to disclose, teach, or suggest the claimed invention. 
Specifically, while Lambert teaches an apparatus for using a jump index, wherein a jump occurs when the distance between consecutively formed lesions along a desired isolation line exceeds a predetermined distance, to determine the probability of a gap later forming in the isolation line ([0019]-[0022], [0124]-[0128]), Lambert fails to disclose, teach, or suggest “identifying a set of shortest 3-dimensional paths that correspond to 2-dimensional connections between pairs of the projected locations of the plurality of sites, the set of shortest 3-dimensional paths having respective lengths; and reporting a gap as a longest one of the set of shortest 3-dimensional paths; defining a source and a destination; projecting the source and the destination onto the simulation plane, wherein the projected locations of the plurality of sites lie between the projected source and the projected destination on the simulation plane; randomly generating 2-dimensional paths on the simulation plane extending from the projected source to the projected destination and having passages between two of the projected locations of the plurality of sites, the passages having respective sizes; and determining a minimum size of the passages for each of the 2-dimensional paths, wherein reporting the gap further comprises reporting the largest minimum size of the 2-dimensional paths” as in claim 7. 
Furthermore, although Lavi teaches an apparatus for the creation of vascular tree models ([0196], [0415]), the combination of Lambert and Lavi fails to teach that the apparatus is configured to perform the steps of “selecting a source, wherein the tree graph has a loop that winds about the source, the loop describing a gap between two of the ablation sites” as in claim 11. As such, independent claims 7 and 11 are allowed. Claims 9-10 and 12 are allowed as being dependent on allowed independent claims.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794